Citation Nr: 1636814	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  12-28 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for kidney cancer with nephrectomy to include as a result of herbicide exposure.  

2.  Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by: The American Legion 


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1970.  He died in January 2016.  The appellant is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2011 (denying service connection for kidney cancer) and March 2016 (denying service connection for cause of the Veteran's death) rating decisions of the Des Moines, Iowa, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran died while his appeal was pending and the Board dismissed the appeal in March 2016.  However, the Board's dismissal of the Veteran's appeal did not affect the right of an eligible person to request to be substituted as the appellant for purposes of process the claim to completion.  The RO granted the appellant's substitution request in April 2016.  Accordingly, the appellant has been substituted for the claimant for the purposes of adjudicating the claim to completion.  See 38 U.S.C.A. § 5121A (West 2014).   

Prior to the March 2016 dismissal, the claim was before the Board in April 2015 at which time it was remanded to obtain a VA medical opinion.  The remand was not substantially complied with and therefore the claim must be remanded again.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Board notes the appellant filed an April 2016 notice of disagreement with the March 2016 rating decision denying service connection for cause of the Veteran's death.  A March 2016 VA memo noted the claims of entitlement to service connection for kidney cancer and entitlement to service connection for cause of the Veteran's death are inextricably intertwined.  Therefore, the issues on appeal are as noted on the cover page.  However, the Board notes a statement of the case has not yet been issued for the claim for entitlement to service connection for cause of the Veteran's death.  

The Veteran testified at a January 2015 Board videoconference hearing, before the undersigned Veterans Law Judge, in connection with his claim for entitlement to service connection for kidney cancer.  A transcript of this hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the claim in April 2015 to obtain a medical opinion that addressed whether the Veteran's kidney cancer was related to exposure to herbicides while in Vietnam during service.

In an April 2015 VA opinion, the provider reviewed the Veteran's claims file and concluded that the Veteran's renal cell carcinoma was less likely than not incurred in or caused by the Veteran's active service.  The opinion provider's rationale noted that the Veteran was diagnosed with renal cell carcinoma on January 2010, and had a nephrectomy as a result.  The opinion provider noted risk factors for renal cell carcinoma included smoking, obesity, acquired cystic disease of the kidney, exposure to toxic compounds and petroleum by products, and diabetes.  The opinion provider noted that no association with herbicide exposure and renal cell carcinoma had been established and that renal cell carcinoma was not a disability which VA has determined to be presumptively linked to herbicide exposure.  

The Veteran's representative submitted an August 22, 2016, written brief presentation indicating that the April 2015 VA medical opinion was inadequate.  The Board agrees and finds the April 2015 opinion inadequate as it is factually inaccurate and does not contain a thorough rationale.  The VA opinion is factually inaccurate because the Veteran's medical treatment records note he had been diagnosed with renal cell carcinoma in February 1991 and as a result had a nephrectomy with no recurrence of renal cell carcinoma noted.  The January 2010 record referenced by the VA examiner revealed no diagnosis of renal cell carcinoma or note of a nephrectomy being performed.

Additionally, the opinion provider did not provide an adequate rationale explaining why the Veteran's previously diagnosed renal cell carcinoma was not related to herbicide exposure or if the Veteran had any of the mentioned risk factors.  The examiner listed numerous risk factors but did not give any explanation as to effect of those risk factors in this case.  Without any support for the conclusion, the opinion is inadequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran's January 2016 death certificate notes his cause of death to be respiratory failure due to renal cancer, which had its onset three months prior.  However, the claims file only contains VA treatment records dated up to April 2011, none of which contain a diagnosis of renal cancer other than the original diagnosis in February 1991.  The Death Certificate shows that he died at a VA Medical Center.  Thus, any VA treatment records dated after April 2011 must be obtained.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998).  Therefore, the claim must be remanded in order to obtain any outstanding VA treatment records.    

The appellant's claim for entitlement to service connection for cause of the Veteran's death, to include as a result of renal cancer, is inextricably intertwined with the appellant's claim for entitlement to service connection for kidney cancer and therefore, it must be deferred until further development is completed.    

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records to specifically include records dated after April 2011.  

2.  After completion of the above contact the VA treatment provider who provided the April 2015 opinion (or another qualified examiner if the original examiner is unavailable) and request an addendum opinion in connection with the claim for service connection for kidney cancer to include as due to herbicide exposure.  The claims file should be made available to and reviewed by the opinion provider.

Based on the review of the record, the opinion provider should address whether it is at least as likely as not (50 percent probability) that the Veteran's kidney cancer is related to his exposure to herbicides while in Vietnam during his active service.  

The opinion provider should consider the following:

(a)  That the Veteran was originally diagnosed with renal cell carcinoma and provided with a nephrectomy in February 1991 not in January 2010; 

(b)  The Veteran's most recent diagnosis of renal cancer as noted on his January 2016 death certificate; and  

(c)  That the fact that renal cell carcinoma is not presumptively linked to herbicide exposure does not bar a grant of service connection for renal cell carcinoma on the basis of herbicide exposure.

The opinion must include the complete rationale for all opinions expressed.  

If the opinion provider cannot provide an opinion without resort to speculation, the opinion provider should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, issue a statement of the case for the claim of entitlement to service connection for cause of the Veteran's death and a supplemental statement of the case for the claim of entitlement to service connection for kidney cancer and provide the appellant and her representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




